The Wrigley Company Agrees to Merger with Mars, Incorporated Historic Combination Values Wrigley at $80 Per Share CHICAGO, April 28 – The Wm. Wrigley Jr. Company (NYSE: WWY) today announced that it had reached an agreement to merge with Mars, Incorporated, one of the world’s leading confectionery and consumer goods companies.As a result of this transaction, Wrigley will become a private company and part of one of the world’s premier family-owned companies.The combined organization will have a product portfolio containing some of the world’s most recognizable and well-loved confectionery brands – including Orbit®,
